Citation Nr: 1724055	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-42 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for gouty arthritis of the bunion on the left foot (now claimed as hallux valgus and hallux rigidus).

2.  Entitlement to an initial disability rating in excess of 10 percent for gouty arthritis of the bunion on the right foot (now claimed as hallux valgus and hallux rigidus).


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1984 to October 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Columbia, South Carolina RO, which granted service connection for gouty arthritis of the bunions on the left foot and on the right foot, rated at 10 percent each.  In his October 2010 substantive appeal, the Veteran requested a Board hearing.  However, in September 2011, he withdrew the hearing request.  

In June 2015, the case was remanded for development.  After the Board's July 2016 decision denying the Veteran's claim for increased ratings, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which vacated that decision in a February 2017 Order, based on a Joint Motion for Remand (JMR).  The appeal is now again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager Documents (formerly Virtual VA) paperless claims processing systems.  There is also a paper claims file associated with the appeal.  Any future consideration of this Veteran's case should take into account the existence of all of these records.


FINDINGS OF FACT

1.  The gouty arthritis of the bunion on the left foot has not manifested as an active process with one or two exacerbations a year in a well-established diagnosis, or as a moderately severe foot injury.

2.  The gouty arthritis of the bunion on the right foot has not manifested as an active process with one or two exacerbations a year in a well-established diagnosis, or as a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for gouty arthritis of the bunion on the left foot (now claimed as hallux valgus and hallux rigidus) are not met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017, 5280 (2016). 

2.  The criteria for an initial for gouty arthritis of the bunion on the right foot (now claimed as hallux valgus and hallux rigidus) are not met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017, 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  Neither the Veteran nor his/her representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1 .

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).

Lay Evidence 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Gout

Under Diagnostic Code 5017, gout is rated under Code 5002 (for rheumatoid arthritis), either as an active process or for chronic residuals.  As an active process, gout warrants a 20 percent rating when there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is warranted with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent rating is warranted with manifestations less than those in the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent rating is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  However, under a note following Code 5002, ratings for an active process may not be combined with ratings for chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5017, 5002 (2016).

Chronic residuals such as limitation or motion or ankylosis are rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joints involved is non-compensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis, and the higher evaluation is to be assigned.  38 C.F.R. § 4.71a, Code 5002.

Code 5280 provides for a (maximum, and only) 10 percent rating for unilateral hallux valgus when operated with resection of the metatarsal head, or; severe, if equivalent to amputation of the great toe.  Code 5282 provides for a 0 percent rating for single toe hammer toe and a 10 percent rating for also toes without claw foot.  38 C.F.R. § 4.71a, Codes 5280, 5282.

The Veteran's Assertions

The Veteran's gouty arthritis of a right foot bunion and a left foot bunion have been rated 10 percent each, as chronic residuals of gout under 38 C.F.R. § 4.71a, Codes 5280-5017 (for gout and hallux valgus).  The Veteran now seeks a rating in excess of 10 percent for each foot.  He contends that he suffers pain in all weight-bearing activities.  He reports he has an attack of gout about once a month and it will last three days.  He adds that when he experiences flare-ups, the severity is elevated due to sharp burning pains and swelling.

Additionally, consistent with the points asserted by the Veteran in the JMR, the parties have agreed that the evaluation of the severity of the Veteran's disability due to limited functional impairment during flare-ups should not include the ameliorative effects of medications, as this is not indicated anywhere in the relevant rating criteria and the Board in effect would not be able to  provide an adequate statement of reasons or bases for its determinations.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) ("a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria").  Consequently, the Board will confine its scrutiny of the record to those findings which speak directly to the primary, essential and indicative signs and symptoms associated with the Veteran's disability.

Gouty Arthritis of the Bunions of the Right and Left Feet

The Veteran's 10 percent ratings in each foot give him a combined rating of 20 percent (for consideration when rating as an active process under Code 5002).  To receive the next highest rating of 40 percent (which may not be combined with ratings for chronic residuals), examination findings must show an active process of the Veteran's gout which rises to the level of symptom combinations indicating the definite impairment of the Veteran's health, objectively supported by examination findings, or incapacitating exacerbations occurring three or more times a year.

On April 2009 VA podiatry evaluation, the Veteran was noted to have gouty arthritis with acute episodes.  Bunion deformity, present for years, had been getting more symptomatic in the previous two years.  Physical examination revealed hallux abducto valgus with bunion, bilateral, and hammertoe of the second right toe.  Neurological findings were within normal limits.  X-ray results showed 20 degree intermetatarsal angle, right, 16 left, 17+ degree hallux valgus angle, bilateral.  The assessment was that the Veteran needed corrective surgery, base wedge right, and Austin-Akin left.  Based on this evidence, a January 2010 rating decision granted service connection for gouty arthritis of the bunions on the left foot and on the right foot, rated 10 percent each based on painful motion.

At an August 2010 VA examination, the Veteran reported that he had had no surgeries on his feet.  He reported daily pain in both feet at the bunions and the great toes, left ankle and arches, adding that he had gouty arthritis flares every two to three weeks in both feet, but not at the same time.  He reported that the great toe swelled, the foot swelled, and it was very painful to the point that he could not tolerate a sheet touching the great toe; this would last for approximately three days.  He further reported having pain in his feet when standing or walking for extended periods of time of more than 45 minutes to one hour; he had no limitation in sitting.  He reported that his left ankle was painful and swelled at the same time as his foot pain. He reported that his foot disabilities limited his activities of daily living and he avoided seafood and red meat which would cause flares of gout.  He worked in management at a chemical company and he was able to delegate most activity in which his feet might limit him in his occupation.  He missed only three days of work two years earlier for a gouty arthritis flare for which he sought emergency room treatment.  He had not missed any days of work in the previous 12 months because of his feet.  At this time, the Veteran felt the necessity of wearing shoe inserts and wide shoes because of the bunions.

The examiner noted that the Veteran walked with a limp and used a cane.  On examination of his feet, bunions were noted in both first metatarsophalangeal joints, and were described as tender to palpation with no warmth or edema.  Both feet were tender to palpation on the plantar fascia bilaterally but there was no pain on manipulation.  The toes were midline and non-tender bilaterally.  There were calluses on both plantar surfaces of the bunions, mid-arch on the plantar surface and on the plantar surface of the heels bilaterally.  X-rays showed bilateral hallux valgus with bunion formation on the head of each great toe metatarsal and early osteoarthritis of the great toe metatarsophalangeal joints.  The impressions, in pertinent part, included bunions of both first metatarsophalangeal joints with gouty arthritis of the joints and X-ray evidence of early osteoarthritis of the joints.  There was no pain on range of motion and no flare-ups, except as stated.  There were no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  Subsequent January 2011 VA treatment notes indicated that the Veteran denied any hospitalizations, emergency room visits or surgeries in the previous year.  

In February 2012, the Veteran submitted a Disability Benefits Questionnaire (DBQ) by a VA physician, which pertained to his several foot conditions.  The diagnoses, in pertinent part, included bilateral hammer toes, bilateral hallux valgus and bilateral hallux rigidus.  The Veteran was noted to have had bunion pain for over 20 years which was complicated by gout and then gouty arthritis.  He reported sharp shooting foot pain during flare-ups, at which times he had to sit down and rest.  He reported that he had to work but was limited in activities.  Pain was noted on use of both feet but not on manipulation of the feet.  There was swelling on use of both feet.  Both second toes were affected by hammer toe.  The examiner indicated that, due to a hallux valgus, the Veteran's conditions were severe, with function equivalent to amputation of the great toe bilaterally; he stated that due to his job he had not had surgery for hallux valgus.  He had symptoms due to hallux rigidus which were severe, with function equivalent to amputation of the great toe bilaterally.  Functional impairment included less movement than normal, weakened movement, excess fatigability, incoordination and impaired ability to execute skilled movements smoothly, pain on movement, pain on weight-bearing, swelling, deformity, instability of station, disturbance of locomotion, and interference with standing bilaterally.  It was noted that because of his various foot pathologies, he had to rest when working and exercising due to pain and often had to sit down and elevate both feet during flare-ups or when the feet were used repeatedly over a period of time.  He reported constant use of crutches and a cane.  Treatment notes from December 2012 reflect marked bunion deformities to the Veteran's feet.

A VA examiner noted in the Veteran's July 2015 VA examination that, in addition to various co-existing foot disability diagnoses not at issue in this appeal (and not service-connected, e.g., bilateral pes planus), the Veteran had bilateral bunions, as hallux valgus, and hammertoe of each second toe.  He reported worsening of the condition of his great toes over the years with deformity of severe hallux valgus (the big toe overrode the next toe on both feet, which is hallux valgus deformity).  He had bilateral bunions.  The Veteran reported significant difficulty walking because of pain and he used a cane to help with ambulation.  He could stand for about 20 minutes and walk for about five minutes, before needing to take a break and rest because of foot pain.  He could not run, and he had limited range of motion of the toes.  He had been evaluated by a podiatrist and surgical correction of the severe toe deformity had been offered.  He reported that the hallux valgus included severe symptoms bilaterally (with functional equivalent to amputation of the great toe; the Veteran was planning to have surgery).  The Veteran was found to have pain that contributed to functional loss including disturbance of locomotion and interference with standing.  However, the Veteran did not report that flare-ups impacted the function of the feet, nor was there pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when either foot was used repeatedly over a period of time.  The Veteran regularly used a cane and arch supports as a normal mode of locomotion; he used a cane to help with ambulation on a regular basis.  

The examiner opined that the Veteran's foot conditions impact his occupation in that he can stand for about 20 minutes and walk for about five minutes before needing to take a break and rest because of foot pain.  The examiner observed that the Veteran has limited range of motion of his great toes due to hallux valgus and so he cannot stand on his toes.

In January 2017, the Veteran underwent a VA examination, in which the examiner stated that the diagnoses established by VA of gouty arthritis of the bunion on the left foot and the bunion on the left foot remain unchanged.  The Veteran reported having an attack of gout once a month that will last 3 days.  He indicated that he has a lot of pain with walking when he has a flare-up.  The examiner noted on the Disability Benefits Questionnaire (DBQ) that the Veteran experiences severe pain, swelling, and inflammation in both first metatarsalphalangeal joints when his condition is exacerbated.  She further noted that he walks with a Canadian crutch because of the pain in his bunions.  The examiner added that these exacerbations occurred four or more times each year, lasting three days each.  She concluded that the Veteran's ability to perform occupational tasks is affected, as he experiences pain when walking during an attack of gout.  

However, the examiner also noted that currently the Veteran's condition was asymptomatic in both feet.  Although the Veteran experienced episodes of exacerbation, the examiner also noted that these were non-incapacitating exacerbations.  Moreover, the examiner specifically found that the Veteran has not lost weight due to his arthritis condition; he does not have anemia due to his condition; he does not have joint movement limitation; he has no joint deformities; and no other systems are involved.  Furthermore, the examiner found that generally, the Veteran's arthritis did not manifest itself as associated with active joint involvement which was totally incapacitating.  Consequently, the examiner further found that the Veteran's condition, particularly in the absence of weight loss and anemia, did not produce a severe impairment of health and, therefore, there was no definite impairment of health objectively supported by examination findings.

The examiner also conducted an examination of the Veteran's feet generally, setting down her findings in a second DBQ.  She identified the diagnoses associated with the Veteran's gouty arthritis of the bunion on the right and left feet as Hallux Valgus (bunion) and Hallux Rigidus (stiff great toe).  She noted that the Veteran experienced severe pain in both bunions; specifically, the Veteran had pain on weight-bearing maneuvers, from which he experienced a disturbance of locomotion, interference with standing and a lack of endurance.  Additionally, she noted that, when walking any distance, he had pain which significantly limits his functional ability when the foot is used repeatedly over a period of time.  She concluded that the overall functional impact for both hallux valgus and hallux rigidus is pain with standing and walking.  However, although the examiner noted the Veteran's pain in both bunions, she also noted that the Veteran did not report flare-ups.  Additionally, she determined that the Veteran symptoms were mild or moderate.  She further noted that the Veteran had not yet proceeded with any surgeries and had not yet used any arch supports, built up shoes or orthotics.   

The record also contains the findings of a February 2017 VA examination of the Veteran's various foot conditions, including hallux valgus, but there was no hallux rigidus diagnosed.  This examiner also noted the Veteran's severe pain associated with his foot conditions.  As contributing factors to his disabilities, she identified pain on movement; pain on both weight-bearing and non- weight-bearing activity; excess fatigability; swelling; disturbance of locomotion; interference with both sitting and standing; lack of endurance; and deformity.  Additionally, the functional impact of each of the Veteran's foot conditions, including hallux valgus, on the ability to perform any type of occupational task was a limitation on all weight-bearing activity.  However, this examiner, too, noted that the Veteran's hallux valgus symptoms were no more than mild or moderate.   

In an April 2017 lay statement, the Veteran's wife reported that because of the Veteran's bunions, she has to help him put on his shoes and socks, and sometimes even help walk him to the restroom.  She stated that his bunions would flare up approximately once every 2 months and that they would become red and swollen.  

The Board finds that higher ratings under Diagnostic Code 5002 are not warranted.  The findings in the examinations of record indicate that the Veteran did not exhibit symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year, which would take the Veteran to an increased combined rating of 40 percent, as stated above.  As will be explained below, such manifestations are not shown during the evaluation period, and rating the disabilities alternatively as an active process would be of no benefit to the Veteran, and is not warranted.

The Board acknowledges that Diagnostic Code 5002 does not provide a definition for an "incapacitating episode."  However, under the same regulation governing the evaluation of musculoskeletal disabilities, 38 C.F.R. § 4.71a, an incapacitating episode is defined as a period of acute signs and symptoms which requires bed-rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Therefore, the Board understands an incapacitating episode to be that as it is explained in regard to a closely related disease or injury, in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  The Board adopts the same definition here.  

The record is devoid of findings which reflect incapacitating exacerbations.  For example, there are no reports of being prescribed bed-rest.  In his 2010 examination, the Veteran stated that he had missed almost no work days; no more than three days in the two years prior to the 2010 examination and none in the year immediately preceding.  In addition, although he reported in the 2010 examination he needed modified foot wear, in 2017 it appears he does not.  Moreover, although the Veteran reported the duration of being impaired by the severity of his symptoms would last as long as three days, such occurrences were infrequent, were without regularity or predictability, and presented an intermittent manifestation of symptoms.  More significantly, the 2017 examiners did not ascribe a level of severity to these attacks which would indicate a definite impairment of the Veteran's health, would incapacitate him to the extent of requiring bed-rest, or would prompt the Veteran to miss more work days.  The January 2017 VA examiner's findings specifically stated that the Veteran's exacerbations are non-incapacitating and at the time of the examination he was otherwise asymptomatic.

Additionally, the findings above do not reflect a definite impairment of the Veteran's health.  Specifically, the Veteran has consistently stated that he reports for work as usual, although with some delegations of tasks, in light of limitations due to pain; his disability has not yet impelled him to have surgeries; and he has not currently requested prescriptions for orthotics or made alterations to his foot wear.  Furthermore, as stated above, he shows no signs of joint deformities or limitations of joint movement, as well as not suffering weight loss or anemia.  As stated above, the January 2017 examiner recorded his symptoms overall to be mild or moderate.  

Addressing the 10 percent (each) ratings assigned (for chronic residuals) under Code 5280, the Board notes that 10 percent is the maximum (and only) rating under that Code.  Findings have included hammertoe of each 2nd toe.  However, single toe hammertoes are assigned a 0 percent rating (see Code 5282); therefore, assignment of a separate compensable rating for hammertoe pathology is not warranted.  The pertinent findings also included hallus rigidus; however, such pathology is rated under Code 5280 as hallux valgus (see Code 5281).  As the Veteran is already assigned a 10 percent rating for hallux valgus of each foot, the assignment of a separate compensable rating for hallux rigidus would violate the prohibition against pyramiding  in 38 C.F.R. § 4.14 (2016), and such rating is therefore impermissible.  

The Board has considered other schedular criteria for rating foot disabilities to see if any are applicable and may provide an alternate basis for increased rating.  However, none were found.  While examiners have described extensive manifestations of the Veteran's bilateral flatfoot, such pathology is not service-connected (and he has not sought to have it service-connected), and may not be considered in rating the disability at issued.  Other diagnostic codes that provide for higher ratings for the feet include Codes 5278, 5283, and 5284 (for claw foot, malunion or nonunion of tarsal/metatarsal bones. and other foot injuries) require pathology which is not shown, and not service-connected.  Accordingly, ratings under those codes are not for consideration.   While the Veteran reported on a DBQ that he has disability equivalent to amputation of a great toe (which if actual would warrant an increased rating if including removal of metatarsal head), such impairment was not described by the examiner on physical examination conducted with that DBQ report.

As flare-ups (of gout with toe manifestations) were reported on examinations, the Board has considered whether increases in the ratings may be warranted based on the episodic flare-ups.  However, the criteria for rating the disabilities as an active process specifically contemplate flare-ups (exacerbations), and as discussed above, the criteria for the next higher rating are neither met, nor approximated.  Therefore, the flare-ups do not provide a separate basis for an increase in the ratings.    

Other Considerations

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321 (b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  See also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  The Veteran did not raise this issue in his May 2017 brief, nor does it appear elsewhere in the record.  Consequently, the Board will not consider it further.  

Conclusion 

The Board notes that the Veteran's assertions and reports, as well as the April 2017 statement of his wife, regarding his symptomatology are competent, as their statements reflect symptoms they are both capable of observing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, even the Veteran's and his wife's descriptions of his pain and decreased function during gout flare-ups does not meet the criteria of incapacitating exacerbations of gout or symptoms productive of definite impairment of health.  Moreover, the Board notes that the Veteran's Form VA 9, submitted in October 2010, contains the Veteran's statement that he must take time off from work because of his disability.  However, the Board also notes that only two months before that, in his August 2010 examination, discussed above, the Veteran was quite specific that he had missed no work days in the previous year.  Although the Veteran is competent to report this, his statement made during examination is entitled to more probative weight, as the context would reflect greater consistency in his remarks in order to provide the examiner with the most accurate information possible.

Furthermore, regardless of the Veteran's competence to report and to report credibly, Diagnostic Code 5002 expressly requires that symptoms warranting a 40 percent rating be "objectively supported by examination findings."  Based on the foregoing, the Board finds that the Veteran's disability picture is more accurately reflected under the criteria for his two 10 percent ratings for chronic residuals of gouty arthritis of a right foot bunion and a left foot bunion, and the criteria for higher ratings have not been met or approximated. 

The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for gouty arthritis of the bunion on the left foot (now claimed as hallux valgus and hallux rigidus) is denied.

Entitlement to an initial disability rating in excess of 10 percent for gouty arthritis of the bunion on the right foot (now claimed as hallux valgus and hallux rigidus) is denied.

____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


